  Case 6:19-cr-00026-NKM-JCH Document 26 Filed 11/20/19 Page 1 of 3 Pageid#: 47


Description Appearance Sheet for the United States District Court Western District of Virginia
              Charlottesville Division; USA v. Alexander Timothy Cross; Case No. 6:19CR26;
              Date: 11/20/19; Type of Hearing: Bond/Arr; Parties: 1. Joel C. Hoppe, USMJ, 2.
              AUSA Sean Welsh, 3. Andera Harris, AFPD, 4. Defendant, 5. Mike Talbert, SA, 6.
              Brittany Warren; Recorded by: H. Wheeler; Time: 34 min

Date          11/20/2019 Location [CVILLE-FTR3]
 Case 6:19-cr-00026-NKM-JCH Document 26 Filed 11/20/19 Page 2 of 3 Pageid#: 48
Appearance Sheet for the United States District Court Western District of Virginia Charlottesville
                                                                                    [CVILLE-FTR3]  Di

   Time         Speaker                                       Note
1:07:31 PM    1
1:07:45 PM    2
1:07:45 PM    1
1:07:46 PM    3
1:07:47 PM    1             Continuation of bond hearing
1:08:04 PM    3
1:08:06 PM    1,3
1:08:12 PM    1
1:08:17 PM    4             Defendant sworn
1:08:22 PM    1,4
1:09:04 PM    1,3           Waives formal reading
1:09:10 PM    1             Court notes a not guilty plea
1:09:29 PM    1,3           Defense makes proffer
1:10:24 PM    3,1
1:10:55 PM    3,1
1:12:07 PM    3,1
1:12:21 PM    1,3,4
1:12:31 PM    3,1
1:13:05 PM    3,1
1:13:43 PM    2,1
1:15:27 PM    2
1:15:38 PM    2,1
1:15:41 PM    2,1
1:15:44 PM    2
1:15:49 PM    5,1
1:16:02 PM    2,5           Michael Talbert, SA
1:16:19 PM    2,5
1:16:55 PM    2,5           Govt #1 Copy of letter received from Cross
1:18:29 PM    2,5
1:22:21 PM    2,5
1:25:20 PM    3,5
1:28:02 PM    3,5
1:29:36 PM    3,5
1:30:08 PM    1,2,5
1:30:41 PM    3,1
1:30:45 PM    3,5
1:31:31 PM    3,5
1:31:54 PM    1,2
1:31:57 PM    1,2,3
1:32:07 PM    1,2           Arguments heard
1:34:46 PM    1,3
1:37:27 PM    1,3


11/20/2019                                                                                     2 of 3
 Case 6:19-cr-00026-NKM-JCH Document 26 Filed 11/20/19 Page 3 of 3 Pageid#: 49
Appearance Sheet for the United States District Court Western District of Virginia Charlottesville
                                                                                    [CVILLE-FTR3]  Di

1:38:41 PM 1,3
1:39:44 PM 1                Court finds there are no conditions under which he can release deft

1:40:33 PM    1             Findings by court
1:41:23 PM    1             Court will enter a detention order
1:41:33 PM    1,2
1:41:34 PM    1,3
1:41:37 PM    END




11/20/2019                                                                                     3 of 3
